
	
		II
		Calendar No. 314
		111th CONGRESS
		2d Session
		S. 1011
		[Report No. 111–162]
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Dorgan, Ms. Murkowski, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			March 11, 2010
			Reported by Mr. Dorgan,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To express the policy of the United States regarding the
		  United States relationship with Native Hawaiians and to provide a process for
		  the recognition by the United States of the Native Hawaiian governing
		  entity.
	
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Government
			 Reorganization Act of 2009.
		2.FindingsCongress finds that—
			(1)the Constitution
			 vests Congress with the authority to address the conditions of the indigenous,
			 native people of the United States;
			(2)Native Hawaiians,
			 the native people of the Hawaiian archipelago that is now part of the United
			 States, are indigenous, native people of the United States;
			(3)the United States
			 has a special political and legal relationship to promote the welfare of the
			 native people of the United States, including Native Hawaiians;
			(4)under the treaty
			 making power of the United States, Congress exercised its constitutional
			 authority to confirm treaties between the United States and the Kingdom of
			 Hawaii, and from 1826 until 1893, the United States—
				(A)recognized the
			 sovereignty of the Kingdom of Hawaii;
				(B)accorded full
			 diplomatic recognition to the Kingdom of Hawaii; and
				(C)entered into
			 treaties and conventions with the Kingdom of Hawaii to govern commerce and
			 navigation in 1826, 1842, 1849, 1875, and 1887;
				(5)pursuant to the
			 Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter 42), the United
			 States set aside approximately 203,500 acres of land to address the conditions
			 of Native Hawaiians in the Federal territory that later became the State of
			 Hawaii;
			(6)by setting aside
			 203,500 acres of land for Native Hawaiian homesteads and farms, the Hawaiian
			 Homes Commission Act assists the members of the Native Hawaiian community in
			 maintaining distinct native settlements throughout the State of Hawaii;
			(7)approximately
			 6,800 Native Hawaiian families reside on the Hawaiian Home Lands and
			 approximately 18,000 Native Hawaiians who are eligible to reside on the
			 Hawaiian Home Lands are on a waiting list to receive assignments of Hawaiian
			 Home Lands;
			(8)(A)in 1959, as part of the
			 compact with the United States admitting Hawaii into the Union, Congress
			 established a public trust (commonly known as the ceded lands
			 trust), for 5 purposes, 1 of which is the betterment of the conditions
			 of Native Hawaiians;
				(B)the public trust
			 consists of lands, including submerged lands, natural resources, and the
			 revenues derived from the lands; and
				(C)the assets of this
			 public trust have never been completely inventoried or segregated;
				(9)Native Hawaiians
			 have continuously sought access to the ceded lands in order to establish and
			 maintain native settlements and distinct native communities throughout the
			 State;
			(10)the Hawaiian Home
			 Lands and other ceded lands provide an important foundation for the ability of
			 the Native Hawaiian community to maintain the practice of Native Hawaiian
			 culture, language, and traditions, and for the survival and economic
			 self-sufficiency of the Native Hawaiian people;
			(11)Native Hawaiians
			 continue to maintain other distinctly native areas in Hawaii;
			(12)on November 23,
			 1993, Public Law 103–150 (107 Stat. 1510) (commonly known as the Apology
			 Resolution) was enacted into law, extending an apology on behalf of the
			 United States to the native people of Hawaii for the United States role in the
			 overthrow of the Kingdom of Hawaii;
			(13)the Apology
			 Resolution acknowledges that the overthrow of the Kingdom of Hawaii occurred
			 with the active participation of agents and citizens of the United States and
			 further acknowledges that the Native Hawaiian people never directly
			 relinquished to the United States their claims to their inherent sovereignty as
			 a people over their national lands, either through the Kingdom of Hawaii or
			 through a plebiscite or referendum;
			(14)the Apology
			 Resolution expresses the commitment of Congress and the President—
				(A)to acknowledge the
			 ramifications of the overthrow of the Kingdom of Hawaii;
				(B)to support
			 reconciliation efforts between the United States and Native Hawaiians;
			 and
				(C)to consult with
			 Native Hawaiians on the reconciliation process as called for in the Apology
			 Resolution;
				(15)despite the
			 overthrow of the Government of the Kingdom of Hawaii, Native Hawaiians have
			 continued to maintain their separate identity as a single distinct native
			 community through cultural, social, and political institutions, and to give
			 expression to their rights as native people to self-determination,
			 self-governance, and economic self-sufficiency;
			(16)Native Hawaiians
			 have also given expression to their rights as native people to
			 self-determination, self-governance, and economic self-sufficiency—
				(A)through the
			 provision of governmental services to Native Hawaiians, including the provision
			 of—
					(i)health care
			 services;
					(ii)educational
			 programs;
					(iii)employment and
			 training programs;
					(iv)economic
			 development assistance programs;
					(v)children’s
			 services;
					(vi)conservation
			 programs;
					(vii)fish and
			 wildlife protection;
					(viii)agricultural
			 programs;
					(ix)native language
			 immersion programs;
					(x)native language
			 immersion schools from kindergarten through high school;
					(xi)college and
			 master’s degree programs in native language immersion instruction; and
					(xii)traditional
			 justice programs; and
					(B)by continuing
			 their efforts to enhance Native Hawaiian self-determination and local
			 control;
				(17)Native Hawaiians
			 are actively engaged in Native Hawaiian cultural practices, traditional
			 agricultural methods, fishing and subsistence practices, maintenance of
			 cultural use areas and sacred sites, protection of burial sites, and the
			 exercise of their traditional rights to gather medicinal plants and herbs, and
			 food sources;
			(18)the Native
			 Hawaiian people wish to preserve, develop, and transmit to future generations
			 of Native Hawaiians their lands and Native Hawaiian political and cultural
			 identity in accordance with their traditions, beliefs, customs and practices,
			 language, and social and political institutions, to control and manage their
			 own lands, including ceded lands, and to achieve greater self-determination
			 over their own affairs;
			(19)this Act provides
			 a process within the framework of Federal law for the Native Hawaiian people to
			 exercise their inherent rights as a distinct, indigenous, native community to
			 reorganize a single Native Hawaiian governing entity for the purpose of giving
			 expression to their rights as native people to self-determination and
			 self-governance;
			(20)Congress—
				(A)has declared that
			 the United States has a special political and legal relationship for the
			 welfare of the native peoples of the United States, including Native
			 Hawaiians;
				(B)has identified
			 Native Hawaiians as a distinct group of indigenous, native people of the United
			 States within the scope of its authority under the Constitution, and has
			 enacted scores of statutes on their behalf; and
				(C)has delegated
			 broad authority to the State of Hawaii to administer some of the United States
			 responsibilities as they relate to the Native Hawaiian people and their
			 lands;
				(21)the United States
			 has recognized and reaffirmed the special political and legal relationship with
			 the Native Hawaiian people through the enactment of the Act entitled, An
			 Act to provide for the admission of the State of Hawaii into the Union,
			 approved March 18, 1959 (Public Law 86–3; 73 Stat. 4), by—
				(A)ceding to the
			 State of Hawaii title to the public lands formerly held by the United States,
			 and mandating that those lands be held as a public trust for 5 purposes, 1 of
			 which is for the betterment of the conditions of Native Hawaiians; and
				(B)transferring the
			 United States responsibility for the administration of the Hawaiian Home Lands
			 to the State of Hawaii, but retaining the exclusive right of the United States
			 to consent to any actions affecting the lands included in the trust and any
			 amendments to the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42) that are enacted by the legislature of the State of Hawaii affecting the
			 beneficiaries under the Act;
				(22)the United States
			 has continually recognized and reaffirmed that—
				(A)Native Hawaiians
			 have a cultural, historic, and land-based link to the aboriginal, indigenous,
			 native people who exercised sovereignty over the Hawaiian Islands;
				(B)Native Hawaiians
			 have never relinquished their claims to sovereignty or their sovereign
			 lands;
				(C)the United States
			 extends services to Native Hawaiians because of their unique status as the
			 indigenous, native people of a once-sovereign nation with whom the United
			 States has a special political and legal relationship; and
				(D)the special
			 relationship of American Indians, Alaska Natives, and Native Hawaiians to the
			 United States arises out of their status as aboriginal, indigenous, native
			 people of the United States; and
				(23)the State of
			 Hawaii supports the reaffirmation of the special political and legal
			 relationship between the Native Hawaiian governing entity and the United States
			 as evidenced by 2 unanimous resolutions enacted by the Hawaii State Legislature
			 in the 2000 and 2001 sessions of the Legislature and by the testimony of the
			 Governor of the State of Hawaii before the Committee on Indian Affairs of the
			 Senate on February 25, 2003, and March 1, 2005.
			3.DefinitionsIn this Act:
			(1)Aboriginal,
			 indigenous, native peopleThe term aboriginal, indigenous,
			 native people means people whom Congress has recognized as the original
			 inhabitants of the lands that later became part of the United States and who
			 exercised sovereignty in the areas that later became part of the United
			 States.
			(2)Adult
			 memberThe term adult member means a Native Hawaiian
			 who has attained the age of 18 and who elects to participate in the
			 reorganization of the Native Hawaiian governing entity.
			(3)Apology
			 ResolutionThe term Apology Resolution means Public
			 Law 103–150 (107 Stat. 1510), a Joint Resolution extending an apology to Native
			 Hawaiians on behalf of the United States for the participation of agents of the
			 United States in the January 17, 1893, overthrow of the Kingdom of
			 Hawaii.
			(4)CommissionThe
			 term commission means the Commission established under section
			 7(b) to provide for the certification that those adult members of the Native
			 Hawaiian community listed on the roll meet the definition of Native Hawaiian
			 set forth in paragraph (10).
			(5)CouncilThe
			 term council means the Native Hawaiian Interim Governing Council
			 established under section 7(c)(2).
			(6)Indian program
			 or service
				(A)In
			 generalThe term Indian program or service means any
			 federally funded or authorized program or service provided to an Indian tribe
			 (or member of an Indian tribe) because of the status of the members of the
			 Indian tribe as Indians.
				(B)InclusionsThe
			 term Indian program or service includes a program or service
			 provided by the Bureau of Indian Affairs, the Indian Health Service, or any
			 other Federal agency.
				(7)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(8)Indigenous,
			 native peopleThe term indigenous, native people
			 means the lineal descendants of the aboriginal, indigenous, native people of
			 the United States.
			(9)Interagency
			 Coordinating GroupThe term Interagency Coordinating
			 Group means the Native Hawaiian Interagency Coordinating Group
			 established under section 6.
			(10)Native
			 Hawaiian
				(A)In
			 generalSubject to subparagraph (B), for the purpose of
			 establishing the roll authorized under section 7(c)(1) and before the
			 reaffirmation of the special political and legal relationship between the
			 United States and the Native Hawaiian governing entity, the term Native
			 Hawaiian means—
					(i)an individual who
			 is 1 of the indigenous, native people of Hawaii and who is a direct lineal
			 descendant of the aboriginal, indigenous, native people who—
						(I)resided in the
			 islands that now comprise the State of Hawaii on or before January 1, 1893;
			 and
						(II)occupied and
			 exercised sovereignty in the Hawaiian archipelago, including the area that now
			 constitutes the State of Hawaii; or
						(ii)an individual who
			 is 1 of the indigenous, native people of Hawaii and who was eligible in 1921
			 for the programs authorized by the Hawaiian Homes Commission Act (42 Stat. 108,
			 chapter 42) or a direct lineal descendant of that individual.
					(B)No effect on
			 other definitionsNothing in this paragraph affects the
			 definition of the term Native Hawaiian under any other Federal or
			 State law (including a regulation).
				(11)Native Hawaiian
			 Governing EntityThe term Native Hawaiian Governing
			 Entity means the governing entity organized by the Native Hawaiian
			 people pursuant to this Act.
			(12)Native Hawaiian
			 program or serviceThe term Native Hawaiian program or
			 service means any program or service provided to Native Hawaiians
			 because of their status as Native Hawaiians.
			(13)OfficeThe
			 term Office means the United States Office for Native Hawaiian
			 Relations established by section 5(a).
			(14)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(15)Special
			 political and legal relationshipThe term special political
			 and legal relationship shall refer, except where differences are
			 specifically indicated elsewhere in the Act, to the type of and nature of
			 relationship the United States has with the several federally recognized Indian
			 tribes.
			4.United States
			 policy and purpose
			(a)PolicyThe
			 United States reaffirms that—
				(1)Native Hawaiians
			 are a unique and distinct, indigenous, native people with whom the United
			 States has a special political and legal relationship;
				(2)the United States
			 has a special political and legal relationship with the Native Hawaiian people
			 which includes promoting the welfare of Native Hawaiians;
				(3)Congress possesses
			 the authority under the Constitution, including but not limited to Article I,
			 section 8, clause 3, to enact legislation to address the conditions of Native
			 Hawaiians and has exercised this authority through the enactment of—
					(A)the Hawaiian Homes
			 Commission Act, 1920 (42 Stat. 108, chapter 42);
					(B)the Act entitled
			 An Act to provide for the admission of the State of Hawaii into the
			 Union, approved March 18, 1959 (Public Law 86–3, 73 Stat. 4);
			 and
					(C)more than 150
			 other Federal laws addressing the conditions of Native Hawaiians;
					(4)Native Hawaiians
			 have—
					(A)an inherent right
			 to autonomy in their internal affairs;
					(B)an inherent right
			 of self-determination and self-governance;
					(C)the right to
			 reorganize a Native Hawaiian governing entity; and
					(D)the right to
			 become economically self-sufficient; and
					(5)the United States
			 shall continue to engage in a process of reconciliation and political relations
			 with the Native Hawaiian people.
				(b)PurposeThe
			 purpose of this Act is to provide a process for the reorganization of the
			 single Native Hawaiian governing entity and the reaffirmation of the special
			 political and legal relationship between the United States and that Native
			 Hawaiian governing entity for purposes of continuing a government-to-government
			 relationship.
			5.United States
			 Office for Native Hawaiian Relations
			(a)EstablishmentThere
			 is established within the Office of the Secretary, the United States Office for
			 Native Hawaiian Relations.
			(b)DutiesThe
			 Office shall—
				(1)continue the
			 process of reconciliation with the Native Hawaiian people in furtherance of the
			 Apology Resolution;
				(2)upon the
			 reaffirmation of the special political and legal relationship between the
			 single Native Hawaiian governing entity and the United States, effectuate and
			 coordinate the special political and legal relationship between the Native
			 Hawaiian governing entity and the United States through the Secretary, and with
			 all other Federal agencies;
				(3)fully integrate
			 the principle and practice of meaningful, regular, and appropriate consultation
			 with the Native Hawaiian governing entity by providing timely notice to, and
			 consulting with, the Native Hawaiian people and the Native Hawaiian governing
			 entity before taking any actions that may have the potential to significantly
			 affect Native Hawaiian resources, rights, or lands;
				(4)consult with the
			 Interagency Coordinating Group, other Federal agencies, and the State of Hawaii
			 on policies, practices, and proposed actions affecting Native Hawaiian
			 resources, rights, or lands; and
				(5)prepare and submit
			 to the Committee on Indian Affairs and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Resources of the House of
			 Representatives an annual report detailing the activities of the Interagency
			 Coordinating Group that are undertaken with respect to the continuing process
			 of reconciliation and to effect meaningful consultation with the Native
			 Hawaiian governing entity and providing recommendations for any necessary
			 changes to Federal law or regulations promulgated under the authority of
			 Federal law.
				(c)Applicability to
			 department of defenseThis section shall have no applicability to
			 the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Office.
			6.Native Hawaiian
			 Interagency Coordinating Group
			(a)EstablishmentIn
			 recognition that Federal programs authorized to address the conditions of
			 Native Hawaiians are largely administered by Federal agencies other than the
			 Department of the Interior, there is established an interagency coordinating
			 group to be known as the Native Hawaiian Interagency Coordinating
			 Group.
			(b)CompositionThe
			 Interagency Coordinating Group shall be composed of officials, to be designated
			 by the President, from—
				(1)each Federal
			 agency that administers Native Hawaiian programs, establishes or implements
			 policies that affect Native Hawaiians, or whose actions may significantly or
			 uniquely impact Native Hawaiian resources, rights, or lands; and
				(2)the Office.
				(c)Lead
			 agency
				(1)In
			 generalThe Department of the Interior shall serve as the lead
			 agency of the Interagency Coordinating Group.
				(2)MeetingsThe
			 Secretary shall convene meetings of the Interagency Coordinating Group.
				(d)DutiesThe
			 Interagency Coordinating Group shall—
				(1)coordinate Federal
			 programs and policies that affect Native Hawaiians or actions by any agency or
			 agencies of the Federal Government that may significantly or uniquely affect
			 Native Hawaiian resources, rights, or lands;
				(2)consult with the
			 Native Hawaiian governing entity, through the coordination referred to in
			 section 6(d)(1), but the consultation obligation established in this provision
			 shall apply only after the satisfaction of all of the conditions referred to in
			 section 7(c)(6); and
				(3)ensure the
			 participation of each Federal agency in the development of the report to
			 Congress authorized in section 5(b)(5).
				(e)Applicability to
			 Department of DefenseThis section shall have no applicability to
			 the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Interagency Coordinating Group.
			7.Process for the
			 reorganization of the Native Hawaiian Governing Entity and the reaffirmation of
			 the special political and legal relationship between the United States and the
			 Native Hawaiian Governing Entity
			(a)Recognition of
			 the Native Hawaiian Governing EntityThe right of the Native
			 Hawaiian people to reorganize the single Native Hawaiian governing entity to
			 provide for their common welfare and to adopt appropriate organic governing
			 documents is recognized by the United States.
			(b)Commission
				(1)In
			 generalThere is authorized to be established a Commission to be
			 composed of 9 members for the purposes of—
					(A)preparing and
			 maintaining a roll of the adult members of the Native Hawaiian community who
			 elect to participate in the reorganization of the single Native Hawaiian
			 governing entity; and
					(B)certifying that
			 the adult members of the Native Hawaiian community proposed for inclusion on
			 the roll meet the definition of Native Hawaiian in section 3(10).
					(2)Membership
					(A)Appointment
						(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall appoint the members of the Commission in
			 accordance with subparagraph (B).
						(ii)ConsiderationIn
			 making an appointment under clause (i), the Secretary may take into
			 consideration a recommendation made by any Native Hawaiian organization.
						(B)RequirementsEach
			 member of the Commission shall demonstrate, as determined by the
			 Secretary—
						(i)not less than 10
			 years of experience in the study and determination of Native Hawaiian
			 genealogy; and
						(ii)an ability to
			 read and translate into English documents written in the Hawaiian
			 language.
						(C)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment.
						(3)ExpensesEach
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission.
				(4)DutiesThe
			 Commission shall—
					(A)prepare and
			 maintain a roll of the adult members of the Native Hawaiian community who elect
			 to participate in the reorganization of the Native Hawaiian governing entity;
			 and
					(B)certify that each
			 of the adult members of the Native Hawaiian community proposed for inclusion on
			 the roll meets the definition of Native Hawaiian in section 3(10).
					(5)Staff
					(A)In
			 generalThe Commission may, without regard to the civil service
			 laws (including regulations), appoint and terminate an executive director and
			 such other additional personnel as are necessary to enable the Commission to
			 perform the duties of the Commission.
					(B)Compensation
						(i)In
			 generalExcept as provided in clause (ii), the Commission may fix
			 the compensation of the executive director and other personnel without regard
			 to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates.
						(ii)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(6)Detail of
			 Federal Government employees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(7)Procurement of
			 temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
				(8)ExpirationThe
			 Secretary shall dissolve the Commission upon the reaffirmation of the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States.
				(c)Process for the
			 reorganization of the Native Hawaiian Governing Entity
				(1)Roll
					(A)ContentsThe
			 roll shall include the names of the adult members of the Native Hawaiian
			 community who elect to participate in the reorganization of the Native Hawaiian
			 governing entity and are certified to be Native Hawaiian as defined in section
			 3(10) by the Commission.
					(B)Formation of
			 rollEach adult member of the Native Hawaiian community who
			 elects to participate in the reorganization of the Native Hawaiian governing
			 entity shall submit to the Commission documentation in the form established by
			 the Commission that is sufficient to enable the Commission to determine whether
			 the individual meets the definition of Native Hawaiian in section 3(10).
					(C)DocumentationThe
			 Commission shall—
						(i)identify the types
			 of documentation that may be submitted to the Commission that would enable the
			 Commission to determine whether an individual meets the definition of Native
			 Hawaiian in section 3(10);
						(ii)establish a
			 standard format for the submission of documentation; and
						(iii)publish
			 information related to clauses (i) and (ii) in the Federal Register.
						(D)ConsultationIn
			 making determinations that each of the adult members of the Native Hawaiian
			 community proposed for inclusion on the roll meets the definition of Native
			 Hawaiian in section 3(10), the Commission may consult with Native Hawaiian
			 organizations, agencies of the State of Hawaii including but not limited to the
			 Department of Hawaiian Home Lands, the Office of Hawaiian Affairs, and the
			 State Department of Health, and other entities with expertise and experience in
			 the determination of Native Hawaiian ancestry and lineal descendancy.
					(E)Certification
			 and submittal of roll to SecretaryThe Commission shall—
						(i)submit the roll
			 containing the names of the adult members of the Native Hawaiian community who
			 meet the definition of Native Hawaiian in section 3(10) to the Secretary within
			 2 years from the date on which the Commission is fully composed; and
						(ii)certify to the
			 Secretary that each of the adult members of the Native Hawaiian community
			 proposed for inclusion on the roll meets the definition of Native Hawaiian in
			 section 3(10).
						(F)PublicationUpon
			 certification by the Commission to the Secretary that those listed on the roll
			 meet the definition of Native Hawaiian in section 3(10), the Secretary shall
			 publish the roll in the Federal Register.
					(G)AppealThe
			 Secretary may establish a mechanism for an appeal for any person whose name is
			 excluded from the roll who claims to meet the definition of Native Hawaiian in
			 section 3(10) and to be 18 years of age or older.
					(H)Publication;
			 updateThe Secretary shall—
						(i)publish the roll
			 regardless of whether appeals are pending;
						(ii)update the roll
			 and the publication of the roll on the final disposition of any appeal;
			 and
						(iii)update the roll
			 to include any Native Hawaiian who has attained the age of 18 and who has been
			 certified by the Commission as meeting the definition of Native Hawaiian in
			 section 3(10) after the initial publication of the roll or after any subsequent
			 publications of the roll.
						(I)Failure to
			 ActIf the Secretary fails to publish the roll, not later than 90
			 days after the date on which the roll is submitted to the Secretary, the
			 Commission shall publish the roll notwithstanding any order or directive issued
			 by the Secretary or any other official of the Department of the Interior to the
			 contrary.
					(J)Effect of
			 publicationThe publication of the initial and updated roll shall
			 serve as the basis for the eligibility of adult members of the Native Hawaiian
			 community whose names are listed on those rolls to participate in the
			 reorganization of the Native Hawaiian governing entity.
					(2)Organization of
			 the Native Hawaiian Interim Governing Council
					(A)OrganizationThe
			 adult members of the Native Hawaiian community listed on the roll published
			 under this section may—
						(i)develop criteria
			 for candidates to be elected to serve on the Native Hawaiian Interim Governing
			 Council;
						(ii)determine the
			 structure of the Council; and
						(iii)elect members
			 from individuals listed on the roll published under this subsection to the
			 Council.
						(B)Powers
						(i)In
			 generalThe Council—
							(I)may represent
			 those listed on the roll published under this section in the implementation of
			 this Act; and
							(II)shall have no
			 powers other than powers given to the Council under this Act.
							(ii)FundingThe
			 Council may enter into a contract with, or obtain a grant from, any Federal or
			 State agency to carry out clause (iii).
						(iii)Activities
							(I)In
			 generalThe Council may conduct a referendum among the adult
			 members of the Native Hawaiian community listed on the roll published under
			 this subsection for the purpose of determining the proposed elements of the
			 organic governing documents of the Native Hawaiian governing entity, including
			 but not limited to—
								(aa)the proposed
			 criteria for citizenship of the Native Hawaiian governing entity;
								(bb)the proposed
			 powers and authorities to be exercised by the Native Hawaiian governing entity,
			 as well as the proposed privileges and immunities of the Native Hawaiian
			 governing entity;
								(cc)the proposed
			 civil rights and protection of the rights of the citizens of the Native
			 Hawaiian governing entity and all persons affected by the exercise of
			 governmental powers and authorities of the Native Hawaiian governing entity;
			 and
								(dd)other issues
			 determined appropriate by the Council.
								(II)Development of
			 organic governing documentsBased on the referendum, the Council
			 may develop proposed organic governing documents for the Native Hawaiian
			 governing entity.
							(III)DistributionThe
			 Council may distribute to all adult members of the Native Hawaiian community
			 listed on the roll published under this subsection—
								(aa)a copy of the
			 proposed organic governing documents, as drafted by the Council; and
								(bb)a brief impartial
			 description of the proposed organic governing documents;
								(IV)ElectionsThe
			 Council may hold elections for the purpose of ratifying the proposed organic
			 governing documents, and on certification of the organic governing documents by
			 the Secretary in accordance with paragraph (4), hold elections of the officers
			 of the Native Hawaiian governing entity pursuant to paragraph (5).
							(3)Submittal of
			 organic governing documentsFollowing the reorganization of the
			 Native Hawaiian governing entity and the adoption of organic governing
			 documents, the Council shall submit the organic governing documents of the
			 Native Hawaiian governing entity to the Secretary.
				(4)Certifications
					(A)In
			 generalWithin the context of the future negotiations to be
			 conducted under the authority of section 8(b)(1), and the subsequent actions by
			 the Congress and the State of Hawaii to enact legislation to implement the
			 agreements of the 3 governments, not later than 90 days after the date on which
			 the Council submits the organic governing documents to the Secretary, the
			 Secretary shall certify that the organic governing documents—
						(i)establish the
			 criteria for citizenship in the Native Hawaiian governing entity;
						(ii)were adopted by a
			 majority vote of the adult members of the Native Hawaiian community whose names
			 are listed on the roll published by the Secretary;
						(iii)provide
			 authority for the Native Hawaiian governing entity to negotiate with Federal,
			 State, and local governments, and other entities;
						(iv)provide for the
			 exercise of governmental authorities by the Native Hawaiian governing entity,
			 including any authorities that may be delegated to the Native Hawaiian
			 governing entity by the United States and the State of Hawaii following
			 negotiations authorized in section 8(b)(1) and the enactment of legislation to
			 implement the agreements of the 3 governments;
						(v)prevent the sale,
			 disposition, lease, or encumbrance of lands, interests in lands, or other
			 assets of the Native Hawaiian governing entity without the consent of the
			 Native Hawaiian governing entity;
						(vi)provide for the
			 protection of the civil rights of the citizens of the Native Hawaiian governing
			 entity and all persons affected by the exercise of governmental powers and
			 authorities by the Native Hawaiian governing entity; and
						(vii)are consistent
			 with applicable Federal law and the special political and legal relationship
			 between the United States and the indigenous, native people of the United
			 States; provided that the provisions of Public Law 103–454, 25 U.S.C. 479a,
			 shall not apply.
						(B)Resubmission in
			 case of noncompliance with the requirements of subparagraph
			 (a)
						(i)Resubmission by
			 the SecretaryIf the Secretary determines that the organic
			 governing documents, or any part of the documents, do not meet all of the
			 requirements set forth in subparagraph (A), the Secretary shall resubmit the
			 organic governing documents to the Council, along with a justification for each
			 of the Secretary’s findings as to why the provisions are not in full
			 compliance.
						(ii)Amendment and
			 resubmission of organic governing documentsIf the organic
			 governing documents are resubmitted to the Council by the Secretary under
			 clause (i), the Council shall—
							(I)amend the organic
			 governing documents to ensure that the documents meet all the requirements set
			 forth in subparagraph (A); and
							(II)resubmit the
			 amended organic governing documents to the Secretary for certification in
			 accordance with this paragraph.
							(C)Certifications
			 deemed madeThe certifications under paragraph (4) shall be
			 deemed to have been made if the Secretary has not acted within 90 days after
			 the date on which the Council has submitted the organic governing documents of
			 the Native Hawaiian governing entity to the Secretary.
					(5)ElectionsOn
			 completion of the certifications by the Secretary under paragraph (4), the
			 Council may hold elections of the officers of the Native Hawaiian governing
			 entity.
				(6)ReaffirmationNotwithstanding
			 any other provision of law, upon the certifications required under paragraph
			 (4) and the election of the officers of the Native Hawaiian governing entity,
			 the special political and legal relationship between the United States and the
			 Native Hawaiian governing entity is hereby reaffirmed and the United States
			 extends Federal recognition to the Native Hawaiian governing entity as the
			 representative governing body of the Native Hawaiian people.
				8.Reaffirmation of
			 delegation of Federal authority; negotiations; claims
			(a)ReaffirmationThe
			 delegation by the United States of authority to the State of Hawaii to address
			 the conditions of the indigenous, native people of Hawaii contained in the Act
			 entitled An Act to provide for the admission of the State of Hawaii into
			 the Union approved March 18, 1959 (Public Law 86–3, 73 Stat. 4), is
			 reaffirmed.
			(b)Negotiations
				(1)In
			 generalUpon the reaffirmation of the special political and legal
			 relationship between the United States and the Native Hawaiian governing
			 entity, the United States and the State of Hawaii may enter into negotiations
			 with the Native Hawaiian governing entity designed to lead to an agreement
			 addressing such matters as—
					(A)the transfer of
			 lands, natural resources, and other assets, and the protection of existing
			 rights related to such lands or resources;
					(B)the exercise of
			 governmental authority over any transferred lands, natural resources, and other
			 assets, including land use;
					(C)the exercise of
			 civil and criminal jurisdiction;
					(D)the delegation of
			 governmental powers and authorities to the Native Hawaiian governing entity by
			 the United States and the State of Hawaii;
					(E)any residual
			 responsibilities of the United States and the State of Hawaii; and
					(F)grievances
			 regarding assertions of historical wrongs committed against Native Hawaiians by
			 the United States or by the State of Hawaii.
					(2)Amendments to
			 existing lawsUpon agreement on any matter or matters negotiated
			 with the United States, the State of Hawaii, and the Native Hawaiian governing
			 entity, the parties are authorized to submit—
					(A)to the Committee
			 on Indian Affairs of the Senate, the Committee on Energy and Natural Resources
			 of the Senate, and the Committee on Resources of the House of Representatives,
			 recommendations for proposed amendments to Federal law that will enable the
			 implementation of agreements reached between the 3 governments; and
					(B)to the Governor
			 and the legislature of the State of Hawaii, recommendations for proposed
			 amendments to State law that will enable the implementation of agreements
			 reached between the 3 governments.
					(3)Governmental
			 authority and powerAny governmental authority or power to be
			 exercised by the Native Hawaiian governing entity which is currently exercised
			 by the State or Federal Governments shall be exercised by the Native Hawaiian
			 governing entity only as agreed to in negotiations pursuant to section 8(b)(1)
			 of this Act and beginning on the date on which legislation to implement such
			 agreement has been enacted by the United States Congress, when applicable, and
			 by the State of Hawaii, when applicable. This includes any required
			 modifications to the Hawaii State Constitution in accordance with the Hawaii
			 Revised Statutes.
				(c)Claims
				(1)DisclaimersNothing
			 in this Act—
					(A)creates a cause of
			 action against the United States or any other entity or person;
					(B)alters existing
			 law, including existing case law, regarding obligations on the part of the
			 United States or the State of Hawaii with regard to Native Hawaiians or any
			 Native Hawaiian entity;
					(C)creates
			 obligations that did not exist in any source of Federal law prior to the date
			 of enactment of this Act; or
					(D)establishes
			 authority for the recognition of Native Hawaiian groups other than the single
			 Native Hawaiian Governing Entity.
					(2)Federal
			 sovereign immunity
					(A)Specific
			 purposeNothing in this Act is intended to create or allow to be
			 maintained in any court any potential breach-of-trust actions, land claims,
			 resource-protection or resource-management claims, or similar types of claims
			 brought by or on behalf of Native Hawaiians or the Native Hawaiian governing
			 entity for equitable, monetary, or Administrative Procedure Act-based relief
			 against the United States or the State of Hawaii, whether or not such claims
			 specifically assert an alleged breach of trust, call for an accounting, seek
			 declaratory relief, or seek the recovery of or compensation for lands once held
			 by Native Hawaiians.
					(B)Establishment
			 and retention of sovereign immunityTo effectuate the ends
			 expressed in section 8(c)(1) and 8(c)(2)(A), and notwithstanding any other
			 provision of Federal law, the United States retains its sovereign immunity to
			 any claim that existed prior to the enactment of this Act (including, but not
			 limited to, any claim based in whole or in part on past events), and which
			 could be brought by Native Hawaiians or any Native Hawaiian governing entity.
			 Nor shall any preexisting waiver of sovereign immunity (including, but not
			 limited to, waivers set forth in chapter 7 of part I of title 5, United States
			 Code, and sections 1505 and 2409a of title 28, United States Code) be
			 applicable to any such claims. This complete retention or reclaiming of
			 sovereign immunity also applies to every claim that might attempt to rely on
			 this Act for support, without regard to the source of law under which any such
			 claim might be asserted.
					(C)EffectIt
			 is the general effect of section 8(c)(2)(B) that any claims that may already
			 have accrued and might be brought against the United States, including any
			 claims of the types specifically referred to in section 8(c)(2)(A), along with
			 both claims of a similar nature and claims arising out of the same nucleus of
			 operative facts as could give rise to claims of the specific types referred to
			 in section 8(c)(2)(A), be rendered nonjusticiable in suits brought by
			 plaintiffs other than the Federal Government.
					(3)State
			 sovereignty immunity
					(A)Notwithstanding
			 any other provision of Federal law, the State retains its sovereign immunity,
			 unless waived in accord with State law, to any claim, established under any
			 source of law, regarding Native Hawaiians, that existed prior to the enactment
			 of this Act.
					(B)Nothing in this
			 Act shall be construed to constitute an override pursuant to section 5 of the
			 Fourteenth Amendment of State sovereign immunity held under the Eleventh
			 Amendment.
					9.Applicability of
			 certain Federal laws
			(a)Indian Gaming
			 Regulatory Act
				(1)The Native
			 Hawaiian governing entity and Native Hawaiians may not conduct gaming
			 activities as a matter of claimed inherent authority or under the authority of
			 any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et
			 seq.) or under any regulations thereunder promulgated by the Secretary or the
			 National Indian Gaming Commission.
				(2)The foregoing
			 prohibition in section 9(a)(1) on the use of Indian Gaming Regulatory Act and
			 inherent authority to game apply regardless of whether gaming by Native
			 Hawaiians or the Native Hawaiian governing entity would be located on land
			 within the State of Hawaii or within any other State or Territory of the United
			 States.
				(b)Taking land into
			 trustNotwithstanding any other provision of law, including but
			 not limited to part 151 of title 25, Code of Federal Regulations, the Secretary
			 shall not take land into trust on behalf of individuals or groups claiming to
			 be Native Hawaiian or on behalf of the native Hawaiian governing entity.
			(c)Real property
			 transfersThe Indian Trade and Intercourse Act (25 U.S.C. 177),
			 does not, has never, and will not apply after enactment to lands or lands
			 transfers present, past, or future, in the State of Hawaii. If despite the
			 expression of this intent herein, a court were to construe the Trade and
			 Intercourse Act to apply to lands or land transfers in Hawaii before the date
			 of enactment of this Act, then any transfer of land or natural resources
			 located within the State of Hawaii prior to the date of enactment of this Act,
			 by or on behalf of the Native Hawaiian people, or individual Native Hawaiians,
			 shall be deemed to have been made in accordance with the Indian Trade and
			 Intercourse Act and any other provision of Federal law that specifically
			 applies to transfers of land or natural resources from, by, or on behalf of an
			 Indian tribe, Native Hawaiians, or Native Hawaiian entities.
			(d)Single governing
			 entityThis Act will result in the recognition of the single
			 Native Hawaiian governing entity. Additional Native Hawaiian groups shall not
			 be eligible for acknowledgment pursuant to the Federal Acknowledgment Process
			 set forth in part 83 of title 25 of the Code of Federal Regulations or any
			 other administrative acknowledgment or recognition process.
			(e)JurisdictionNothing
			 in this Act alters the civil or criminal jurisdiction of the United States or
			 the State of Hawaii over lands and persons within the State of Hawaii. The
			 status quo of Federal and State jurisdiction can change only as a result of
			 further legislation, if any, enacted after the conclusion, in relevant part, of
			 the negotiation process established in section 8(b).
			(f)Indian programs
			 and servicesNotwithstanding section 7(c)(6), because of the
			 eligibility of the Native Hawaiian governing entity and its citizens for Native
			 Hawaiian programs and services in accordance with subsection (g), nothing in
			 this Act provides an authorization for eligibility to participate in any Indian
			 program or service to any individual or entity not otherwise eligible for the
			 program or service under applicable Federal law.
			(g)Native Hawaiian
			 programs and servicesThe Native Hawaiian governing entity and
			 its citizens shall be eligible for Native Hawaiian programs and services to the
			 extent and in the manner provided by other applicable laws.
			10.SeverabilityIf any section or provision of this Act is
			 held invalid, it is the intent of Congress that the remaining sections or
			 provisions shall continue in full force and effect.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Native Hawaiian Government
			 Reorganization Act of 2009.
		2.FindingsCongress finds that—
			(1)the Constitution vests
			 Congress with the authority to address the conditions of the indigenous, native
			 people of the United States and the Supreme Court has held that under the
			 Indian Commerce, Treaty, Supremacy, and Property Clauses, and the War Powers,
			 Congress may exercise that power to rationally promote the welfare of the
			 native peoples of the United States so long as the native people are a
			 distinctly native community;
			(2)Native Hawaiians, the
			 native people of the Hawaiian archipelago that is now part of the United
			 States, are 1 of the indigenous, native peoples of the United States, and the
			 Native Hawaiian people are a distinctly native community;
			(3)the United States has a
			 special political and legal relationship with, and has long enacted legislation
			 to promote the welfare of, the native peoples of the United States, including
			 the Native Hawaiian people;
			(4)under the authority of
			 the Constitution, the United States concluded a number of treaties with the
			 Kingdom of Hawaii, and from 1826 until 1893, the United States—
				(A)recognized the
			 sovereignty of the Kingdom of Hawaii as a nation;
				(B)accorded full diplomatic
			 recognition to the Kingdom of Hawaii; and
				(C)entered into treaties and
			 conventions of peace, friendship and commerce with the Kingdom of Hawaii to
			 govern trade, commerce, and navigation in 1826, 1842, 1849, 1875, and
			 1887;
				(5)pursuant to the Hawaiian
			 Homes Commission Act, 1920 (42 Stat. 108, chapter 42), the United States set
			 aside approximately 203,500 acres of land in trust to better address the
			 conditions of Native Hawaiians in the Federal territory that later became the
			 State of Hawaii and in enacting the Hawaiian Homes Commission Act, 1920,
			 Congress acknowledged the Native Hawaiian people as a native people of the
			 United States, as evidenced by the Committee Report, which notes that Congress
			 relied on the Indian affairs power and the War Powers, including the power to
			 make peace;
			(6)by setting aside 203,500
			 acres of land in trust for Native Hawaiian homesteads and farms, the Hawaiian
			 Homes Commission Act, 1920, assists the members of the Native Hawaiian
			 community in maintaining distinctly native communities throughout the State of
			 Hawaii;
			(7)approximately 6,800
			 Native Hawaiian families reside on the Hawaiian Home Lands, and approximately
			 18,000 Native Hawaiians who are eligible to reside on the Hawaiian Home Lands
			 are on a waiting list to receive assignments of Hawaiian Home Lands;
			(8)(A)in 1959, as part of the
			 compact with the United States admitting Hawaii into the Union, Congress
			 delegated the authority and responsibility to administer the Hawaiian Homes
			 Commission Act, 1920, lands in trust for Native Hawaiians and established a new
			 public trust (commonly known as the ceded lands trust), for 5
			 purposes, 1 of which is the betterment of the conditions of Native Hawaiians,
			 and Congress thereby reaffirmed its recognition of the Native Hawaiians as a
			 distinctly native community with a direct lineal and historical succession to
			 the aboriginal, indigenous people of Hawaii;
				(B)the public trust consists
			 of lands, including submerged lands, natural resources, and the revenues
			 derived from the lands; and
				(C)the assets of this public
			 trust have never been completely inventoried or segregated;
				(9)Native Hawaiians have
			 continuously sought access to the ceded lands in order to establish and
			 maintain native settlements and distinct native communities throughout the
			 State;
			(10)the Hawaiian Home Lands
			 and other ceded lands provide important native land reserves and resources for
			 the Native Hawaiian community to maintain the practice of Native Hawaiian
			 culture, language, and traditions, and for the continuity, survival, and
			 economic self-sufficiency of the Native Hawaiian people as a distinctly native
			 political community;
			(11)Native Hawaiians
			 continue to maintain other distinctly native areas in Hawaii, including native
			 lands that date back to the ali‘i and kuleana lands reserved under the Kingdom
			 of Hawaii;
			(12)through the Sovereign
			 Council of Hawaiian Homelands Assembly, Native Hawaiian civic associations,
			 charitable trusts established by the Native Hawaiian ali‘i, nonprofit native
			 service providers and other community associations, the Native Hawaiian people
			 have actively maintained native traditions and customary usages throughout the
			 Native Hawaiian community and the Federal and State courts have continuously
			 recognized the right of the Native Hawaiian people to engage in certain
			 customary practices and usages on public lands;
			(13)on November 23, 1993,
			 Public Law 103–150 (107 Stat. 1510) (commonly known as the Apology
			 Resolution) was enacted into law, extending an apology on behalf of the
			 United States to the native people of Hawaii for the United States’ role in the
			 overthrow of the Kingdom of Hawaii;
			(14)the Apology Resolution
			 acknowledges that the overthrow of the Kingdom of Hawaii occurred with the
			 active participation of agents and citizens of the United States, and further
			 acknowledges that the Native Hawaiian people never directly relinquished to the
			 United States their claims to their inherent sovereignty as a people over their
			 national lands, either through the Kingdom of Hawaii or through a plebiscite or
			 referendum;
			(15)(A)the Apology Resolution
			 expresses the commitment of Congress and the President—
					(i)to acknowledge the
			 ramifications of the overthrow of the Kingdom of Hawaii; and
					(ii)to support
			 reconciliation efforts between the United States and Native Hawaiians;
					(B)Congress established the
			 Office of Hawaiian Relations within the Department of the Interior with 1 of
			 its purposes being to consult with Native Hawaiians on the reconciliation
			 process; and
				(C)the United States has the
			 duty to reconcile and reaffirm its friendship with the Native Hawaiian people
			 because, among other things, the United States Minister and United States naval
			 forces participated in the overthrow of the Kingdom of Hawaii;
				(16)(A)despite the overthrow
			 of the Government of the Kingdom of Hawaii, Native Hawaiians have continued to
			 maintain their separate identity as a single distinctly native political
			 community through cultural, social, and political institutions, and to give
			 expression to their rights as native people to self-determination,
			 self-governance, and economic self-sufficiency; and
				(B)there is clear continuity
			 between the aboriginal, native citizens of the Kingdom of Hawaii and their
			 successors, the Native Hawaiian people today;
				(17)Native Hawaiians have
			 also given expression to their rights as native people to self-determination,
			 self-governance, and economic self-sufficiency—
				(A)through the provision of
			 governmental services to Native Hawaiians, including the provision of—
					(i)health care
			 services;
					(ii)educational
			 programs;
					(iii)employment and training
			 programs;
					(iv)economic development
			 assistance programs;
					(v)children's
			 services;
					(vi)conservation
			 programs;
					(vii)fish and wildlife
			 protection;
					(viii)agricultural
			 programs;
					(ix)native language
			 immersion programs;
					(x)native language immersion
			 schools from kindergarten through high school;
					(xi)college and master's
			 degree programs in native language immersion instruction; and
					(xii)traditional justice
			 programs; and
					(B)by continuing their
			 efforts to enhance Native Hawaiian self-determination and local control;
				(18)Native Hawaiian people
			 are actively engaged in Native Hawaiian cultural practices, traditional
			 agricultural methods, fishing and subsistence practices, maintenance of
			 cultural use areas and sacred sites, protection of burial sites, and the
			 exercise of their traditional rights to gather medicinal plants and herbs, and
			 food sources;
			(19)the Native Hawaiian
			 people wish to preserve, develop, and transmit to future generations of Native
			 Hawaiians their lands and Native Hawaiian political and cultural identity in
			 accordance with their traditions, beliefs, customs and practices, language, and
			 social and political institutions, to control and manage their own lands,
			 including ceded lands, and to achieve greater self-determination over their own
			 affairs;
			(20)this Act provides a
			 process within the framework of Federal law for the Native Hawaiian people to
			 exercise their inherent rights as a distinct, indigenous, native community to
			 reorganize a single unified Native Hawaiian governing entity for the purpose of
			 giving expression to their rights as a native people to self-determination and
			 self-governance;
			(21)Congress—
				(A)has declared that the
			 United States has a special political and legal relationship for the welfare of
			 the native peoples of the United States, including Native Hawaiians;
				(B)has identified Native
			 Hawaiians as an indigenous, distinctly native people of the United States
			 within the scope of its authority under the Constitution, and has enacted
			 scores of statutes on their behalf; and
				(C)has delegated broad
			 authority to the State of Hawaii to administer some of the United States’
			 responsibilities as they relate to the Native Hawaiian people and their
			 lands;
				(22)the United States has
			 recognized and reaffirmed the special political and legal relationship with the
			 Native Hawaiian people through the enactment of the Act entitled, An Act
			 to provide for the admission of the State of Hawaii into the Union,
			 approved March 18, 1959 (Public Law 86–3; 73 Stat. 4), by—
				(A)ceding to the State of
			 Hawaii title to the public lands formerly held by the United States, and
			 mandating that those lands be held as a public trust for 5 purposes, 1 of which
			 is for the betterment of the conditions of Native Hawaiians; and
				(B)transferring the United
			 States responsibility for the administration of the Hawaiian Home Lands to the
			 State of Hawaii, but retaining the exclusive right of the United States to
			 consent to any actions affecting the lands included in the trust and any
			 amendments to the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42), that are enacted by the legislature of the State of Hawaii affecting the
			 beneficiaries under the Act;
				(23)the United States has
			 continually recognized and reaffirmed that—
				(A)Native Hawaiians have a
			 direct genealogical, cultural, historic, and land-based connection to their
			 forebears, the aboriginal, indigenous, native people who exercised original
			 sovereignty over the Hawaiian Islands;
				(B)Native Hawaiians have
			 never relinquished their claims to sovereignty or their sovereign lands;
				(C)the United States extends
			 services to Native Hawaiians because of their unique status as the native
			 people of a prior-sovereign nation with whom the United States has a special
			 political and legal relationship; and
				(D)the special relationship
			 of American Indians, Alaska Natives, and Native Hawaiians to the United States
			 arises out of their status as aboriginal, indigenous, native people of the
			 United States; and
				(24)the State of Hawaii
			 supports the reaffirmation of the special political and legal relationship
			 between the Native Hawaiian governing entity and the United States, as
			 evidenced by 2 unanimous resolutions enacted by the Hawaii State Legislature in
			 the 2000 and 2001 sessions of the Legislature and by the testimony of the
			 Governor of the State of Hawaii before the Committee on Indian Affairs of the
			 Senate on February 25, 2003, and March 1, 2005.
			3.DefinitionsIn this Act:
			(1)Aboriginal, indigenous,
			 native peopleThe term aboriginal, indigenous, native
			 people means a people whom Congress has recognized as the original
			 inhabitants of the lands that later became part of the United States and who
			 exercised sovereignty in the areas that later became part of the United
			 States.
			(2)Apology
			 resolutionThe term Apology Resolution means Public
			 Law 103–150 (107 Stat. 1510), a Joint Resolution extending an apology to Native
			 Hawaiians on behalf of the United States for the participation of agents of the
			 United States in the January 17, 1893, overthrow of the Kingdom of
			 Hawaii.
			(3)CommissionThe
			 term Commission means the Commission established under section
			 8(b).
			(4)CouncilThe
			 term Council means the Native Hawaiian Interim Governing Council
			 established under section 8(c)(2).
			(5)Indian program or
			 service
				(A)In
			 generalThe term Indian program or service means any
			 federally funded or authorized program or service provided to an Indian tribe
			 (or member of an Indian tribe) because of the status of the members of the
			 Indian tribe as Indians.
				(B)InclusionsThe
			 term Indian program or service includes a program or service
			 provided by the Bureau of Indian Affairs, the Indian Health Service, or any
			 other Federal agency.
				(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(7)Indigenous, native
			 peopleThe term indigenous, native people means the
			 lineal descendants of the aboriginal, indigenous, native people of the United
			 States.
			(8)Interagency
			 Coordinating GroupThe term Interagency Coordinating
			 Group means the Native Hawaiian Interagency Coordinating Group
			 established under section 6.
			(9)Native Hawaiian
			 governing entityThe term Native Hawaiian governing
			 entity means the governing entity organized pursuant to this Act by the
			 qualified Native Hawaiian constituents.
			(10)Native Hawaiian
			 Membership OrganizationThe term Native Hawaiian Membership
			 Organization means an organization that—
				(A)serves and represents the
			 interests of Native Hawaiians, has as a primary and stated purpose the
			 provision of services to Native Hawaiians, and has expertise in Native Hawaiian
			 affairs;
				(B)has leaders who are
			 elected democratically, or selected through traditional Native leadership
			 practices, by members of the Native Hawaiian community;
				(C)advances the cause of
			 Native Hawaiians culturally, socially, economically, or politically;
				(D)is a membership
			 organization or association; and
				(E)has an accurate and
			 reliable list of Native Hawaiian members.
				(11)OfficeThe
			 term Office means the United States Office for Native Hawaiian
			 Relations established by section 5(a).
			(12)Qualified Native
			 Hawaiian constituentFor the purposes of establishing the roll
			 authorized under section 8, and prior to the recognition by the United States
			 of the Native Hawaiian governing entity, the term qualified Native
			 Hawaiian constituent means an individual who the Commission determines
			 has satisfied the following criteria and who makes a written statement
			 certifying that he or she—
				(A)is—
					(i)an individual who is 1 of
			 the indigenous, native people of Hawaii and who is a direct lineal descendant
			 of the aboriginal, indigenous, native people who—
						(I)resided in the islands
			 that now comprise the State of Hawaii on or before January 1, 1893; and
						(II)occupied and exercised
			 sovereignty in the Hawaiian archipelago, including the area that now
			 constitutes the State of Hawaii; or
						(ii)an individual who is 1
			 of the indigenous, native people of Hawaii and who was eligible in 1921 for the
			 programs authorized by the Hawaiian Homes Commission Act, 1920 (42 Stat. 108,
			 chapter 42), or a direct lineal descendant of that individual;
					(B)wishes to participate in
			 the reorganization of the Native Hawaiian governing entity;
				(C)is 18 years of age or
			 older;
				(D)is a citizen of the
			 United States; and
				(E)maintains a significant
			 cultural, social, or civic connection to the Native Hawaiian community, as
			 evidenced by satisfying 2 or more of the following 10 criteria:
					(i)Resides in the State of
			 Hawaii.
					(ii)Resides outside the
			 State of Hawaii and—
						(I)(aa)currently serves or
			 served as (or has a parent or spouse who currently serves or served as) a
			 member of the Armed Forces or as an employee of the Federal Government;
			 and
							(bb)resided in the State of
			 Hawaii prior to the time he or she (or such parent or spouse) left the State of
			 Hawaii to serve as a member of the Armed Forces or as an employee of the
			 Federal Government; or
							(II)(aa)currently is or was
			 enrolled (or has a parent or spouse who currently is or was enrolled) in an
			 accredited institution of higher education outside the State of Hawaii;
			 and
							(bb)resided in the State of
			 Hawaii prior to the time he or she (or such parent or spouse) left the State of
			 Hawaii to attend such institution.
							(iii)(I)Is or was eligible to
			 be a beneficiary of the programs authorized by the Hawaiian Homes Commission
			 Act, 1920 (42 Stat. 108, chapter 42), and resides or resided on land set aside
			 as Hawaiian home lands, as defined in such Act; or
						(II)Is a child or grandchild
			 of an individual who is or was eligible to be a beneficiary of the programs
			 authorized by such Act and who resides or resided on land set aside as
			 Hawaiian home lands, as defined in such Act.
						(iv)Is or was eligible to be
			 a beneficiary of the programs authorized by the Hawaiian Homes Commission Act,
			 1920 (42 Stat. 108, chapter 42).
					(v)Is a child or grandchild
			 of an individual who is or was eligible to be a beneficiary of the programs
			 authorized by the Hawaiian Homes Commission Act, 1920 (42 Stat. 108, chapter
			 42).
					(vi)Resides on or has an
			 ownership interest in, or has a parent or grandparent who resides on or has an
			 ownership interest in, kuleana land that is owned in whole or in
			 part by a person who, according to a genealogy verification by the Office of
			 Hawaiian Affairs or by court order, is a lineal descendant of the person or
			 persons who received the original title to such kuleana land,
			 defined as lands granted to native tenants pursuant to Haw. L. 1850, p. 202,
			 entitled An Act Confirming Certain Resolutions of the King and Privy
			 Council Passed on the 21st day of December, A.D. 1849, Granting to the Common
			 People Allodial Titles for Their Own Lands and House Lots, and Certain Other
			 Privileges, as amended by Haw. L. 1851, p. 98, entitled An Act
			 to Amend An Act Granting to the Common People Allodial Titles for Their Own
			 Lands and House Lots, and Certain Other Privileges and as further
			 amended by any subsequent legislation.
					(vii)Is, or is the child or
			 grandchild of, an individual who has been or was a student for at least 1
			 school year at a school or program taught through the medium of the Hawaiian
			 language under section 302H–6, Hawaii Revised Statutes, or at a school founded
			 and operated primarily or exclusively for the benefit of Native
			 Hawaiians.
					(viii)Has been a member
			 since September 30, 2009, of at least 1 Native Hawaiian Membership
			 Organization.
					(ix)Has been a member since
			 September 30, 2009, of at least 2 Native Hawaiian Membership
			 Organizations.
					(x)Is regarded as a Native
			 Hawaiian and whose mother or father is (or if deceased, was) regarded as a
			 Native Hawaiian by the Native Hawaiian community, as evidenced by sworn
			 affidavits from 2 or more qualified Native Hawaiian constituents certified by
			 the Commission as possessing expertise in the social, cultural, and civic
			 affairs of the Native Hawaiian community.
					(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)Special political and
			 legal relationshipThe term special political and legal
			 relationship shall refer, except where differences are specifically
			 indicated elsewhere in the Act, to the type of and nature of relationship the
			 United States has with the several federally recognized Indian tribes.
			4.United States policy and
			 purpose
			(a)PolicyThe
			 United States reaffirms that—
				(1)Native Hawaiians are a
			 unique and distinct, indigenous, native people with whom the United States has
			 a special political and legal relationship;
				(2)the United States has a
			 special political and legal relationship with the Native Hawaiian people, which
			 includes promoting the welfare of Native Hawaiians;
				(3)(A)Congress possesses and
			 hereby exercises the authority under the Constitution, including but not
			 limited to Article I, Section 8, Clause 3, to enact legislation to better the
			 conditions of Native Hawaiians and has exercised this authority through the
			 enactment of—
						(i)the Hawaiian Homes
			 Commission Act, 1920 (42 Stat. 108, chapter 42);
						(ii)the Act entitled
			 An Act to provide for the admission of the State of Hawaii into the
			 Union, approved March 18, 1959 (Public Law 86–3; 73 Stat. 4);
			 and
						(iii)more than 150 other
			 Federal laws addressing the conditions of Native Hawaiians;
						(B)other sources of
			 authority under the Constitution for legislation on behalf of native peoples of
			 the United States, including Native Hawaiians, include but are not limited to
			 the Property, Treaty, and Supremacy Clauses, War Powers, and the Fourteenth
			 Amendment, and Congress hereby relies on those powers in enacting this
			 legislation; and
					(C)the Constitution’s
			 original Apportionment Clause and the 14th Amendment Citizenship and amended
			 Apportionment Clauses also acknowledge the propriety of legislation on behalf
			 of the native peoples of the United States, including Native Hawaiians;
					(4)Native Hawaiians
			 have—
					(A)an inherent right to
			 autonomy in their internal affairs;
					(B)an inherent right of
			 self-determination and self-governance;
					(C)the right to reorganize a
			 Native Hawaiian governing entity; and
					(D)the right to become
			 economically self-sufficient; and
					(5)the United States shall
			 continue to engage in a process of reconciliation and political relations with
			 the Native Hawaiian people.
				(b)PurposeThe
			 purpose of this Act is to provide a process for the reorganization of the
			 single Native Hawaiian governing entity and the reaffirmation of the special
			 political and legal relationship between the United States and that Native
			 Hawaiian governing entity for purposes of continuing a government-to-government
			 relationship.
			5.United States Office for
			 Native Hawaiian Relations
			(a)EstablishmentThere
			 is established within the Office of the Secretary the United States Office for
			 Native Hawaiian Relations.
			(b)DutiesThe
			 Office shall—
				(1)continue the process of
			 reconciliation with the Native Hawaiian people in furtherance of the Apology
			 Resolution;
				(2)upon the reaffirmation of
			 the government-to-government relationship between the single Native Hawaiian
			 governing entity and the United States, effectuate and coordinate the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States through the Secretary, and with all other Federal
			 agencies;
				(3)provide timely notice to,
			 and consult with, the Native Hawaiian governing entity before taking any
			 actions that may have the potential to significantly affect Native Hawaiian
			 resources, rights, or lands;
				(4)work with the Interagency
			 Coordinating Group, other Federal agencies, and the State of Hawaii on
			 policies, practices, and proposed actions affecting Native Hawaiian resources,
			 rights, or lands; and
				(5)prepare and submit to the
			 Committee on Indian Affairs and the Committee on Energy and Natural Resources
			 of the Senate and the Committee on Natural Resources of the House of
			 Representatives an annual report detailing the activities of the Interagency
			 Coordinating Group that are undertaken with respect to the continuing process
			 of reconciliation and to effect meaningful consultation with the Native
			 Hawaiian governing entity and may provide recommendations for any necessary
			 changes to Federal law or regulations promulgated under the authority of
			 Federal law.
				(c)Applicability to
			 department of defenseThis section shall have no applicability to
			 the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Office.
			6.Native Hawaiian
			 Interagency Coordinating Group
			(a)EstablishmentIn recognition that Federal programs
			 authorized to address the conditions of Native Hawaiians are largely
			 administered by Federal agencies other than the Department of the Interior,
			 there is established an interagency coordinating group, to be known as the
			 Native Hawaiian Interagency Coordinating Group.
			(b)CompositionThe
			 Interagency Coordinating Group shall be composed of officials, to be designated
			 by the President, from—
				(1)each Federal agency whose
			 actions may significantly or uniquely impact Native Hawaiian programs,
			 resources, rights, or lands; and
				(2)the Office.
				(c)Lead agency
				(1)In
			 generalThe Department of the Interior and the White House Office
			 of Intergovernmental Affairs shall serve as the leaders of the Interagency
			 Coordinating Group.
				(2)MeetingsThe
			 Secretary shall convene meetings of the Interagency Coordinating Group.
				(d)DutiesThe
			 Interagency Coordinating Group shall—
				(1)coordinate Federal
			 programs and policies that affect Native Hawaiians or actions by any agency or
			 agencies of the Federal Government that may significantly or uniquely affect
			 Native Hawaiian resources, rights, or lands;
				(2)consult with the Native
			 Hawaiian governing entity, through the coordination referred to in paragraph
			 (1), but the consultation obligation established in this provision shall apply
			 only after the satisfaction of all of the conditions referred to in section
			 8(c)(8); and
				(3)ensure the participation
			 of each Federal agency in the development of the report to Congress authorized
			 in section 5(b)(5).
				(e)Applicability to
			 Department of DefenseThis section shall have no applicability to
			 the Department of Defense or to any agency or component of the Department of
			 Defense, but the Secretary of Defense may designate 1 or more officials as
			 liaison to the Interagency Coordinating Group.
			7.Designation of
			 Department of Justice representativeThe Attorney General shall designate an
			 appropriate official within the Department of Justice to assist the Office in
			 the implementation and protection of the rights of Native Hawaiians and their
			 political and legal relationship with the United States, and upon the
			 recognition of the Native Hawaiian governing entity as provided for in section
			 8, in the implementation and protection of the rights of the Native Hawaiian
			 governing entity and its political and legal relationship with the United
			 States.
		8.Process for
			 reorganization of Native Hawaiian governing entity and reaffirmation of special
			 political and legal relationship between United States and Native Hawaiian
			 governing entity
			(a)Recognition of Native
			 Hawaiian governing entityThe right of the qualified Native
			 Hawaiian constituents to reorganize the single Native Hawaiian governing entity
			 to provide for their common welfare and to adopt appropriate organic governing
			 documents is recognized by the United States.
			(b)Commission
				(1)In
			 generalThere is authorized to be established a Commission to be
			 composed of 9 members for the purposes of—
					(A)preparing and maintaining
			 a roll of qualified Native Hawaiian constituents; and
					(B)certifying that the
			 individuals on the roll of qualified Native Hawaiian constituents meet the
			 definition of qualified Native Hawaiian constituent set forth in section
			 3.
					(2)Membership
					(A)Appointment
						(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall appoint the members of the Commission in
			 accordance with subparagraph (B).
						(ii)ConsiderationIn
			 making an appointment under clause (i), the Secretary may take into
			 consideration a recommendation made by any Native Hawaiian Membership
			 Organization.
						(B)RequirementsEach
			 member of the Commission shall demonstrate, as determined by the
			 Secretary—
						(i)not less than 10 years of
			 experience in the study and determination of Native Hawaiian genealogy
			 (traditional cultural experience shall be given due consideration); and
						(ii)an ability to read and
			 translate into English documents written in the Hawaiian language.
						(C)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect the
			 powers of the Commission; and
						(ii)shall be filled in the
			 same manner as the original appointment.
						(3)ExpensesEach
			 member of the Commission shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission.
				(4)DutiesThe
			 Commission shall—
					(A)prepare and maintain a
			 roll of qualified Native Hawaiian constituents as set forth in subsection (c);
			 and
					(B)certify that the
			 individuals on the roll of qualified Native Hawaiian constituents meet the
			 definition of that term as set forth in section 3.
					(5)Staff
					(A)In
			 generalThe Commission may, without regard to the civil service
			 laws (including regulations), appoint and terminate an executive director and
			 such other additional personnel as are necessary to enable the Commission to
			 perform the duties of the Commission.
					(B)Compensation
						(i)In
			 generalExcept as provided in clause (ii), the Commission may fix
			 the compensation of the executive director and other personnel without regard
			 to the provisions of chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates.
						(ii)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(6)Detail of Federal
			 Government employees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(7)Procurement of
			 temporary and intermittent servicesThe Commission may procure
			 temporary and intermittent services in accordance with section 3109(b) of title
			 5, United States Code, at rates for individuals that do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of that title.
				(8)ExpirationThe
			 Secretary shall dissolve the Commission upon the reaffirmation of the special
			 political and legal relationship between the Native Hawaiian governing entity
			 and the United States.
				(c)Process for
			 reorganization of Native Hawaiian governing entity
				(1)Roll
					(A)ContentsThe
			 roll shall include the names of the qualified Native Hawaiian constituents who
			 are certified by the Commission to be qualified Native Hawaiian constituents,
			 as defined in section 3.
					(B)Formation of
			 rollEach individual claiming to be a qualified Native Hawaiian
			 constituent shall submit to the Commission documentation in the form
			 established by the Commission that is sufficient to enable the Commission to
			 determine whether the individual meets the definition set forth in section 3;
			 Provided, That an individual presenting evidence that he or
			 she satisfies the definition in section 2 of Public Law 103–150 shall be
			 presumed to meet the requirement of section 3(12)(A)(i).
					(C)DocumentationThe
			 Commission shall—
						(i)(I)identify the types of
			 documentation that may be submitted to the Commission that would enable the
			 Commission to determine whether an individual meets the definition of qualified
			 Native Hawaiian constituent set forth in section 3;
							(II)recognize an
			 individual’s identification of lineal ancestors on the 1890 Census by the
			 Kingdom of Hawaii as a reliable indicia of lineal descent from the aboriginal,
			 indigenous, native people who resided in the islands that now comprise the
			 State of Hawaii on or before January 1, 1893; and
							(III)permit elderly Native
			 Hawaiians and other Native Hawaiians lacking birth certificates or other
			 documentation due to birth on Hawaiian Home Lands or other similar
			 circumstances to establish lineal descent by sworn affidavits from 2 or more
			 qualified Native Hawaiian constituents;
							(ii)establish a standard
			 format for the submission of documentation and a process to ensure veracity;
			 and
						(iii)publish information
			 related to clauses (i) and (ii) in the Federal Register.
						(D)ConsultationIn
			 making determinations that each individual proposed for inclusion on the roll
			 of qualified Native Hawaiian constituents meets the definition of qualified
			 Native Hawaiian constituent in section 3, the Commission may consult with
			 Native Hawaiian Membership Organizations, agencies of the State of Hawaii
			 including but not limited to the Department of Hawaiian Home Lands, the Office
			 of Hawaiian Affairs, and the State Department of Health, and other entities
			 with expertise and experience in the determination of Native Hawaiian ancestry
			 and lineal descendancy.
					(E)NotificationThe
			 Commission shall—
						(i)inform an individual
			 whether they have been deemed by the Commission a qualified Native Hawaiian
			 constituent; and
						(ii)inform an individual of
			 a right to appeal the decision if deemed not to be a qualified Native Hawaiian
			 constituent.
						(F)Certification and
			 submittal of roll to SecretaryThe Commission shall—
						(i)submit the roll
			 containing the names of those individuals who meet the definition of qualified
			 Native Hawaiian constituent in section 3 to the Secretary within 2 years from
			 the date on which the Commission is fully composed; and
						(ii)certify to the Secretary
			 that each of the qualified Native Hawaiian constituents proposed for inclusion
			 on the roll meets the definition set forth in section 3.
						(G)PublicationUpon
			 certification by the Commission to the Secretary that those listed on the roll
			 meet the definition of qualified Native Hawaiian constituent set forth in
			 section 3, the Commission shall publish the notice of the certification of the
			 roll in the Federal Register, notwithstanding pending appeals pursuant to
			 subparagraph (H).
					(H)AppealThe
			 Secretary, in consultation with the Commission, shall establish a mechanism for
			 an administrative appeal for any person whose name is excluded from the roll
			 who claims to meet the definition of qualified Native Hawaiian constituent in
			 section 3.
					(I)Publication;
			 updateThe Commission shall—
						(i)publish the notice of the
			 certification of the roll regardless of whether appeals are pending;
						(ii)update the roll and
			 provide notice of the updated roll on the final disposition of any
			 appeal;
						(iii)update the roll to
			 include any person who has been certified by the Commission as meeting the
			 definition of qualified Native Hawaiian constituent in section 3 after the
			 initial publication of the roll or after any subsequent publications of the
			 roll; and
						(iv)provide a copy of the
			 roll and any updated rolls to the Council.
						(J)Effect of
			 publicationThe publication of the initial and updated roll shall
			 serve as the basis for the eligibility of qualified Native Hawaiian
			 constituents whose names are listed on those rolls to participate in the
			 reorganization of the Native Hawaiian governing entity.
					(2)Organization of
			 Council
					(A)OrganizationThe
			 Commission, in consultation with the Secretary, shall hold a minimum of 3
			 meetings and each meeting shall be at least 2 working days of the qualified
			 Native Hawaiian constituents listed on the roll established under this
			 section—
						(i)to develop criteria for
			 candidates to be elected to serve on the Council;
						(ii)to determine the
			 structure of the Council, including the number of Council members; and
						(iii)to elect members from
			 individuals listed on the roll established under this subsection to the
			 Council.
						(B)Powers
						(i)In
			 generalThe Council—
							(I)shall represent those
			 listed on the roll established under this section in the implementation of this
			 Act; and
							(II)shall have no powers
			 other than powers given to the Council under this Act.
							(ii)FundingThe
			 Council may enter into a contract with, or obtain a grant from, any Federal or
			 State agency to carry out clause (iii).
						(iii)Activities
							(I)In
			 generalThe Council shall conduct, among the qualified Native
			 Hawaiian constituents listed on the roll established under this subsection, a
			 referendum for the purpose of determining the proposed elements of the organic
			 governing documents of the Native Hawaiian governing entity, including but not
			 limited to—
								(aa)the proposed criteria
			 for future membership in the Native Hawaiian governing entity;
								(bb)the proposed powers and
			 authorities to be exercised by the Native Hawaiian governing entity, as well as
			 the proposed privileges and immunities of the Native Hawaiian governing
			 entity;
								(cc)the proposed civil
			 rights and protection of the rights of the citizens of the Native Hawaiian
			 governing entity and all persons affected by the exercise of governmental
			 powers and authorities of the Native Hawaiian governing entity; and
								(dd)other issues determined
			 appropriate by the Council.
								(II)Development of organic
			 governing documentsBased on the referendum, the Council shall
			 develop proposed organic governing documents for the Native Hawaiian governing
			 entity and may seek technical assistance from the Secretary on the draft
			 organic governing documents to ensure that the draft organic governing
			 documents comply with this Act and other Federal law.
							(III)DistributionThe
			 Council shall publish to all qualified Native Hawaiian constituents of the
			 Native Hawaiian governing entity listed on the roll published under this
			 subsection notice of the availability of—
								(aa)a copy of the proposed
			 organic governing documents, as drafted by the Council; and
								(bb)a brief impartial
			 description of the proposed organic governing documents;
								(IV)Elections
								(aa)In
			 generalNot sooner than 180 days after the proposed organic
			 governing documents are drafted and distributed, the Council, with the
			 assistance of the Secretary, shall hold elections for the purpose of ratifying
			 the proposed organic governing documents.
								(bb)PurposeThe
			 Council, with the assistance of the Secretary, shall hold the election for the
			 purpose of ratifying the proposed organic governing documents 60 days after
			 publishing notice of an election.
								(cc)OfficersOn
			 certification of the organic governing documents by the Secretary in accordance
			 with paragraph (4), the Council, with the assistance of the Secretary, shall
			 hold elections of the officers of the Native Hawaiian governing entity pursuant
			 to paragraph (5).
								(3)Submittal of organic
			 governing documentsFollowing the reorganization of the Native
			 Hawaiian governing entity and the adoption of organic governing documents, the
			 Council shall submit the organic governing documents of the Native Hawaiian
			 governing entity to the Secretary.
				(4)Certifications
					(A)In
			 generalWithin the context of the future negotiations to be
			 conducted under the authority of section 9(b)(1), and the subsequent actions by
			 the Congress and the State of Hawaii to enact legislation to implement the
			 agreements of the 3 governments, not later than 180 days, which may be extended
			 an additional 90 days if the Secretary deems necessary, after the date on which
			 the Council submits the organic governing documents to the Secretary, the
			 Secretary shall certify or decline to certify that the organic governing
			 documents—
						(i)establish the criteria
			 for membership in the Native Hawaiian governing entity;
						(ii)were adopted by a
			 majority vote of those qualified Native Hawaiian constituents whose names are
			 listed on the roll published by the Secretary and who voted in the
			 election;
						(iii)provide authority for
			 the Native Hawaiian governing entity to negotiate with Federal, State, and
			 local governments, and other entities;
						(iv)provide for the exercise
			 of inherent and other appropriate governmental authorities by the Native
			 Hawaiian governing entity;
						(v)prevent the sale,
			 disposition, lease, or encumbrance of lands, interests in lands, or other
			 assets of the Native Hawaiian governing entity without the consent of the
			 Native Hawaiian governing entity;
						(vi)provide for the
			 protection of the civil rights of the citizens of the Native Hawaiian governing
			 entity and all persons affected by the exercise of governmental powers and
			 authorities by the Native Hawaiian governing entity; and
						(vii)are consistent with
			 applicable Federal law.
						(B)Resubmission in case of
			 noncompliance
						(i)Resubmission by the
			 SecretaryIf the Secretary determines that the organic governing
			 documents, or any part of the documents, do not meet all of the requirements
			 set forth in subparagraph (A), the Secretary shall resubmit the organic
			 governing documents to the Council, along with a justification for each of the
			 Secretary's findings as to why the provisions are not in full
			 compliance.
						(ii)Amendment and
			 resubmission of organic governing documentsIf the organic
			 governing documents are resubmitted to the Council by the Secretary under
			 clause (i), the Council shall—
							(I)amend the organic
			 governing documents to ensure that the documents meet all the requirements set
			 forth in subparagraph (A); and
							(II)resubmit the amended
			 organic governing documents to the Secretary for certification in accordance
			 with this paragraph.
							(C)Certifications deemed
			 madeThe certifications under this paragraph shall be deemed to
			 have been made if the Secretary has not acted within 180 days after the date on
			 which the Council has submitted the organic governing documents of the Native
			 Hawaiian governing entity to the Secretary.
					(5)ElectionsOn
			 completion of the certifications by the Secretary under paragraph (4), the
			 Council, with the assistance of the Secretary, shall hold elections of the
			 officers of the Native Hawaiian governing entity.
				(6)Provision of
			 rollThe Council shall provide a copy of the roll of qualified
			 Native Hawaiian constituents to the governing body of the Native Hawaiian
			 governing entity.
				(7)TerminationThe
			 Council shall cease to exist and shall have no power or authority under this
			 Act after the officers of the governing body who are elected as provided in
			 paragraph (5) are installed.
				(8)ReaffirmationNotwithstanding
			 any other provision of law, the special political and legal relationship
			 between the United States and the Native Hawaiian people is hereby reaffirmed
			 and the United States extends Federal recognition to the Native Hawaiian
			 governing entity as the representative sovereign governing body of the Native
			 Hawaiian people after—
					(A)the approval of the
			 organic governing documents by the Secretary under subparagraph (A) or (C) of
			 paragraph (4); and
					(B)the officers of the
			 Native Hawaiian governing entity elected under paragraph (5) have been
			 installed.
					9.Reaffirmation of
			 delegation of Federal authority to State of Hawaii; negotiations;
			 claims
			(a)ReaffirmationThe
			 delegation by the United States of authority to the State of Hawaii to address
			 the conditions of the indigenous, native people of Hawaii contained in the Act
			 entitled An Act to provide for the admission of the State of Hawaii into
			 the Union, approved March 18, 1959 (Public Law 86–3; 73 Stat. 4), is
			 reaffirmed.
			(b)Negotiations
				(1)In
			 generalUpon the reaffirmation of the special political and legal
			 relationship between the United States and the Native Hawaiian governing
			 entity, the United States and the State of Hawaii may enter into negotiations
			 with the Native Hawaiian governing entity designed to lead to an agreement
			 addressing such matters as—
					(A)the transfer of State of
			 Hawaii lands and surplus Federal lands, natural resources, and other assets,
			 and the protection of existing rights related to such lands or
			 resources;
					(B)the exercise of
			 governmental authority over any transferred lands, natural resources, and other
			 assets, including land use;
					(C)the exercise of civil and
			 criminal jurisdiction;
					(D)the exercise of other
			 powers and authorities that are recognized by the United States as powers and
			 authorities typically exercised by governments representing indigenous, native
			 people of the United States;
					(E)any residual
			 responsibilities of the United States and the State of Hawaii; and
					(F)grievances regarding
			 assertions of historical wrongs committed against Native Hawaiians by the
			 United States or by the State of Hawaii.
					(2)Amendments to existing
			 lawsUpon agreement on any matter or matters negotiated with the
			 United States or the State of Hawaii, and the Native Hawaiian governing entity,
			 the parties may submit—
					(A)to the Committee on
			 Indian Affairs of the Senate, the Committee on Energy and Natural Resources of
			 the Senate, and the Committee on Natural Resources of the House of
			 Representatives recommendations for proposed amendments to Federal law that
			 will enable the implementation of agreements reached between the governments;
			 and
					(B)to the Governor and the
			 legislature of the State of Hawaii, recommendations for proposed amendments to
			 State law that will enable the implementation of agreements reached between the
			 governments.
					(3)Governmental authority
			 and powerThe Native Hawaiian governing entity shall be vested
			 with the inherent powers and privileges of self-government of a native
			 government under existing law, except as set forth in section 10(a). Said
			 powers and privileges may be modified by agreement between the Native Hawaiian
			 governing entity, the United States, and the State pursuant to paragraph (1),
			 subject to the limit described by section 10(a). Unless so agreed, nothing in
			 this Act shall preempt Federal or State authority over Native Hawaiians or
			 their property under existing law or authorize the State to tax or regulate the
			 Native Hawaiian governing entity.
				(4)MembershipOnce
			 the United States extends Federal recognition to the Native Hawaiian governing
			 entity, the United States will recognize and affirm the Native Hawaiian
			 governing entity’s inherent power and authority to determine its own membership
			 criteria, to determine its own membership, and to grant, deny, revoke, or
			 qualify membership without regard to whether any person was or was not deemed
			 to be a qualified Native Hawaiian constituent under this Act.
				(c)ClaimsNothing
			 in this Act—
				(1)alters existing law,
			 including case law, regarding obligations of the United States or the State of
			 Hawaii relating to events or actions that occurred prior to recognition of the
			 Native Hawaiian governing entity;
				(2)creates, enlarges,
			 revives, modifies, diminishes, extinguishes, waives, or otherwise alters any
			 claim or cause of action against the United States or its officers or the State
			 of Hawaii or its officers, or any defense (including the defense of statute of
			 limitations) to any such claim or cause of action; or
				(3)amends section 2409a of
			 title 28, United States Code (commonly known as the Quiet Title
			 Act), chapter 171 of title 28, United States Code (commonly known as
			 the Federal Tort Claims Act), section 1491 of title 28, United
			 States Code (commonly known as the Tucker Act), section 1505 of
			 title 28, United States Code (commonly known as the Indian Tucker
			 Act), the Hawaii Organic Act (31 Stat. 141), or any other Federal
			 statute, except as expressly amended by this Act.
				10.Applicability of
			 certain Federal laws
			(a)Indian Gaming
			 Regulatory Act
				(1)In
			 generalThe Native Hawaiian governing entity and Native Hawaiians
			 may not conduct gaming activities as a matter of claimed inherent authority or
			 under the authority of any Federal law, including the Indian Gaming Regulatory
			 Act (25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated by
			 the Secretary or the National Indian Gaming Commission.
				(2)ApplicabilityThe
			 prohibition contained in paragraph (1) regarding the use of Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.) and inherent authority to game applies
			 regardless of whether gaming by Native Hawaiians or the Native Hawaiian
			 governing entity would be located on land within the State of Hawaii or within
			 any other State or territory of the United States.
				(b)Single governing
			 entityThis Act will result in the recognition of the single
			 Native Hawaiian governing entity. Additional Native Hawaiian groups shall not
			 be eligible for acknowledgment pursuant to the Federal Acknowledgment Process
			 set forth in part 83 of title 25, Code of Federal Regulations, or any other
			 administrative acknowledgment or recognition process.
			(c)Indian Civil Rights Act
			 of 1968The Council and the subsequent governing entity
			 recognized under this Act shall be an Indian tribe, as defined in section 201
			 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1301) for purposes of
			 sections 201 through 203 of that Act (25 U.S.C. 1301–1303).
			(d)Indian programs,
			 services, and laws
				(1)In
			 generalNotwithstanding any other provision of this Act, nothing
			 in this Act extends eligibility for any Indian program or service to the Native
			 Hawaiian governing entity or its members unless a statute governing such a
			 program or service expressly provides that Native Hawaiians or the Native
			 Hawaiian governing entity is eligible for such program or service. Nothing in
			 this Act affects the eligibility of any person for any program or service under
			 any statute or law in effect before the date of enactment of this Act.
				(2)Applicability of other
			 termsIn Federal statutes or regulations in force prior to the
			 United States’ recognition of the Native Hawaiian governing entity, the terms
			 Indian and Native American, and references to
			 Indian tribes, bands, nations, pueblos, villages, or other organized groups or
			 communities, shall not apply to the Native Hawaiian governing entity or its
			 members, unless the Federal statute or regulation expressly applies to Native
			 Hawaiians or the Native Hawaiian governing entity.
				(e)Real property
			 transfersSection 2116 of the Revised Statutes (commonly known as
			 the Indian Trade and Intercourse Act) (25 U.S.C. 177) does not
			 apply to any purchase, grant, lease, or other conveyance of lands, or of any
			 title or claim thereto, from Native Hawaiians, Native Hawaiian entities, or the
			 Kingdom of Hawaii that occurred prior to the date of the United States’
			 recognition of the Native Hawaiian governing entity.
			11.SeverabilityIf any section or provision of this Act is
			 held invalid, it is the intent of Congress that the remaining sections or
			 provisions shall continue in full force and effect.
		12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		March 11, 2010
		Reported with an amendment
	
